department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dollar_figure krrrererereerrrrrererereerrrere kererkereerrerererererrrerereree krekrereekrekerrrererrerererrrrer apr hg hi e pla fq zl attention t a rrrekrekrerreerrrerrerererrrrekrrer legend corporation m _ hikkk ikea kiki er iiriii kerr iii krrerererereeererrerrer eere rererrereree corporation n - kereerekrrerrererere rrr rrererrereee state a a rkekkekereeerrerereerererreeereereeeeer church a hererererereerreekererereieeeraereeererer archbishop b me fkekrkerekererererererrereeerrerererrererr order c see rh karkekerkeerereee rr err eere rereerrerrerek corporation c iese eccs h oms hc re eek state n a errarkekreererererererererrerererereere council g kkkrerrerererererkeerer eere rererererreee krekekerraeeererrrerrererrrerrrrreerkrrer individual s hs we rrr kekrerkeekrrrer ere ree rreree pla n x er kakrkekerkrerereererkeek eer erererererere rrekerererekreeerer eere ererereeererrerer plan y me rhkkek erk erererrerer erie erereerereerike krererekererkrererrer ereeeerereeree ere committee n kr rkkererererrrrererre rrr rerr eker krkerrekkeerererereereere ree eeerereierreeeere krrekrerkerererereerrererereerere dear krerekrererererkrk rrr this is in response to a ruling_request dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative with respect to the applicability of sec_414 of the internal_revenue_code to plan x and plan y the following facts and representations have been submitted on your behalf corporation m is a nursing home located in state a corporation m is listed in the official catholic directory and is exempt from tax under sec_501 of the code based upon a group_exemption_letter applicable to organizations operated supervised or controlled by or in connection with the roman catholic church corporation m was incorporated in by archbishop b and several members of order c name in its articles of organization were amended to change its corporation n is an assisted living facility located in state a corporation n is also listed in the official catholic directory and is exempt from tax under sec_501 of the code based upon a group_exemption_letter applicable to organizations operated supervised or controlled by or in connection with the roman catholic church corporation n has also received its own exemption_letter dated date corporation n was incorporated by several members of order c in corporation c is a not-for-profit corporation organized under the laws of state n corporation c is a distinct roman catholic congregation of pontifical right whose members are members of order c located throughout the united_states and ireland the holy see at the vatican confers pontifical rights among the various roman catholic religious communities located throughout the world corporation c was incorporated in corporation c organization of order c_corporation c was formed for the following purpose is the governing to enlist the services of young women for work in religion and to prepare them for such life and to carry on philanthropic and religious work by personal service and other practical means to propagate and spread the doctrines and practices of the roman catholic church and in general to aid the roman catholic church to accept receive acquire by grant gift purchase devise or bequest and to hold possess enjoy hire lease sell kekrereerererrerreerererreerrreere and dispose_of property real personal or mixed or any interest therein invest and keep invested any funds of the corporation and to collect and receive income therefrom for its corporate purposes as a not-for-profit corporation organized under the laws of state n corporation c has members rather than stockholders corporation c’s members consist of members of council g council g consists of individual s and four additional members of order c who together serve as the ruling body that conducts all of the business of order c individual s the mother superior under the constitutions of corporation c is the head of the international community of order c individual s is the chair of the members of all entities sponsored by order c and is directly accountable to the holy see at the vatican council g is elected every six years by an election process whereby order c elects delegates from among its members and the delegates in turn elect individual s and four additional council g members from order c all members of corporation c must be members of order c the five order c members who comprise council g are also the sole members of corporation m and corporation n all members of corporation m and corporation n must be members of order c_corporation m was formed for the following purpose to voluntarily establish and provide a home for the care support and maintenance of aged persons of both sexes to surround them with cheer and comfort nurse them when they are sick and bring them the consolation of religion during the remainder of their lives to visit aged persons in their homes or in the homes of relatives or friends and in institutions to advise and aid them in every way possible and to nurse them when they are sick to arrange for and supervise boarding homes for aged persons and to provide convalescent care as may be needed the initial directors and officers of corporation m were archbishop b and several members of order c as a charitable_organization corporation m does not have stockholders but rather it has members only members of order c can be members of corporation m corporation m’s by-laws provide in part that the members of this corporation are roman catholic religious of order c who have founded and presently operate long term care facilities and housing for the elderly as part of their apostolate of charitable works as such the corporation shall be managed and operated in accordance with the teachings tradition and canon law of the roman catholic church the constitutions of order c and the ethical and religious directives for catholic health facilities promulgated by the national conference of hreekekrerkererererererererrrerere catholic bishops nothing in these by-laws should be interpreted contrary to these ecclesiastical laws and regulations corporation n a separate sister organization of corporation m was incorporated in by several members of order c in order to expand the mission of corporation m regarding the provision of services to the elderly and infirm corporation m provides a nursing home facility and corporation n provides an assisted living facility for elderly residents who cannot live on their own but who do not require nursing home care corporation n is located in state a corporation n was formed for the following purposes to conduct all charitable civic educational and scientific purposes within the meaning of chapter of the general laws and the code including but not limited to the provision of housing for the elderly and the infirm and supportive services the promotion and establishment of services for elderly persons in a residential environment the promotion of continued improvement of residential alternatives for elderly persons and the provision of services that promote the health safety and welfare of residents in assisted living residences as well as the dignity individuality and decision-making ability of such person the by-laws of corporation n provide in part that the members of this corporation are roman catholic religious of order c who have founded and presently operate long term care facilities and housing for the elderly as part of their apostolate of charitable works as such the corporation shall be managed and operated in accordance with the teachings tradition and canon law of the roman catholic church the constitutions of order c and the ethical and religious directives for catholic health facilities promulgated by the national conference of catholic bishops nothing in these by-laws should be interpreted contrary to these ecclesiastical laws and regulations corporation m and corporation n each have a board_of directors that is elected or appointed by the members of corporation m and corporation n respectively while the board_of directors of each corporation may include lay individuals two members of the board_of directors of each corporation must be members of order c the members of corporation m and corporation n are identical they are the five individual members of council g all of whom are members of order c and whose senior member individual s is directly accountable to the holy see at the vatican except for member-directors elected directors of corporation m and corporation n are subject_to removal without cause at any time by the affirmative vote of the majority of the members of each corporation krerkreeerererrerreeererereerrreer respectively vacancies in the office of directors of each corporation are filled by the majority votes of the members of each corporation you represent that the roman catholic church's control of corporation m and corporation n is evidenced by four factors first because corporation m and corporation n are charitable organizations they each have members rather than stockholders the members of corporation m and corporation n are the same namely members of council g of corporation c all of whom must be members of order c additionally the chair of council g individual s must be the chair of the members and is directly accountable to the holy see at the vatican second all of the officers and directors of each of corporation m and corporation n are elected or appointed entirely by members of council g third two of the members of the board_of directors of each of corporation m and corporation n must be members of order c who are also members of council g fourth corporation m and corporation n are subject_to the requirements of the canon law of the roman catholic church corporation m established plan x effective date to provide retirement benefits for its employees and the employees of corporation n plan x is a defined contribution pension_plan that was most recently restated on date corporation m established plan y a tax-deferred annuity program under sec_403 of the code effective date to provide retirement benefits for its employees and the employees of corporation n effective date sec_2 of plan x and sec_8_1 of plan y were amended to provide that the plan_administrator shall be committee n committee n shall be appointed by the board_of directors of corporation m all members of committee n must be members of the board_of directors you represent that the sole function of committee n is the administration of plan x and plan y the board_of directors of corporation m is elected or appointed by members of council g all of whom are members of order c and two members of the board_of directors must be members of order c corporation m was the plan_administrator of plan x and plan y prior to october you also represent that none of the employees covered under either plan x or plan y are employed in an unrelated_trade_or_business within the meaning of sec_513 of the code furthermore all of the individuals participating in plan x and plan y are employees or former employees of corporation m or corporation n based on the aforementioned facts and representations you requested the following rulings krrerkerrerererererrerererrerrerrer that plan x and plan y are church plans within the meaning of sec_414 of the code that plan x is deemed to have been a church_plan since the effective date of erisa and that plan y is deemed to have been a church_plan since date its effective date sec_414 of the code defines the term church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 1974_3_cb_1 enacted date sec_1017 of erisa provided that sec_414 applied as of the date of erisa’s enactment however sec_414 subsequently was amended by sec_407 of the multiemployer pension_plan amendments act of publaw_96_364 to provide that sec_414 was effective as of date sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from taxation under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention of rerekerrekerererererererererrerer association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 provides that if a plan established or maintained for its employees by a church_or_convention_or_association_of_churches which is exempt from tax under sec_501 fails to satisfy one or more of the requirements of sec_414 and corrects the failure within the correction_period the plan is deemed to meet the requirements of sec_414 for the year in which correction was made and for all prior years in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code in this case corporation m and corporation n are organizations that are associated with church a order c and corporation c as follows church a’s control of corporation m and corporation n is evidenced by four factors first_corporation m and corporation n are charitable organizations and as such they have members rather than stockholders the members of corporation m and corporation n are the same namely members of council g of corporation c all of whom must be members of order c additionally the chair of council g individual s must be the chair of the members and is directly accountable to the holy see at the vatican second all of the officers and directors of each of corporation m and corporation n are elected or appointed entirely by the members of council g third two of the members of the board_of directors of each of corporation m and corporation n must be members of order c who are also members of council g fourth corporation m and corporation n are subject_to the requirements of the canon law of the roman catholic church further corporation m and corporation n share common religious bonds and convictions with the roman catholic church as evidenced by their listing in the official catholic directory as organizations of the roman catholic church in addition the bylaws provide that the members of corporation m and corporation n are the roman catholic church religious of corporation m and corporation n who have founded and presently operate corporation m and corporation n as part of their apostolate of charitable works as such corporation m and corporation n shall be managed and operated in accordance with the teachings tradition and canon law of the roman catholic church the constitutions of rekerkeekerererererreererrerrrrere corporation m and corporation n the ethical and religious directives for the roman catholic church health care facilities promulgated by the national conference of catholic bishops in view of the stated purposes of corporation m and corporation n their organization and structure their actual activities and their common religious bonds with church a and order c we conclude that the employees of corporation m and corporation n meet the definition of employee in sec_414 of the code and are deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and is controlled by or associated with a church or a convention or association of churches accordingly pursuant to sec_414 and c of the code employees of corporation m and corporation n are deemed to be employees of the roman catholic church through corporation m's and corporation n’s affiliation with the roman catholic church and the roman catholic church is deemed to be the employer of such employees for purposes of the church_plan rules of sec_414 of the code however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches until date plan x and plan y were administered by corporation m corporation m is not an organization described in sec_414 of the code as of date committee n began administering plan x and plan y the sole function of committee n is the administration of plan x and plan y committee n is comprised of individuals who are members of the board_of directors of corporation m the board_of directors of corporation m is elected or appointed by members of council g all of council g’s members are members of order c two members of corporation m’s board_of directors must be members of order c individual s the head of the international community of order c is directly accountable to the holy see at the vatican therefore committee n is indirectly associated with or controlled by church a and would qualify as an organization described in sec_414 of the code for the period since date corporation m administered plan x for the period from date to date and plan y for the period from date to date as previously mentioned corporation m is not an organization described in sec_414 of the code therefore plan x and plan y failed to meet the church_plan requirements before date this defect was rrreererrerrerererererereerrerer corrected on date at that time no notice of default with the requirements of sec_414 had been mailed by the secretary and no final_determination had been made by a court of competent jurisdiction sec_414 provides that where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which correction is made and for all prior years thus the defect has been corrected as provided under sec_414 of the code accordingly we conclude that plan x and plan y are church plans within the meaning of sec_414 of the code that plan x is deemed to have been a church_plan within the meaning of sec_414 of the code on date the effective date of sec_414 of the code and thereafter and that plan y is deemed to have been a church_plan within the meaning of sec_414 of the code on date and thereafter this ruling expresses no opinion as to whether plan x satisfies the requirements for qualified_plans under sec_401 of the code the determination as to whether such plans constitute qualified programs under sec_401 a is within the jurisdiction of the manager employee_plans determinations cincinnati ohio this ruling expresses no opinion as to whether plan y a code sec_403 arrangement satisfies the requirements for a tax sheltered annuity program under sec_403 of the code the determination as to whether such plans constitute qualified programs under sec_403 requires the issuance of a separate private_letter_ruling by the employee_plans technical office of employee_plans rulings and agreements washington d c while not crucial to our holding above we note that under code sec_403 an arrangement intended to qualify under sec_403 must ‘satisfy the nondiscrimination requirements of sec_403 these rules do not however apply to plans maintained by churches of qualified church- controlled organizations as defined in sec_3121 and b of the code this ruling expresses no opinion as to whether corporation m is a church or qualified_church-controlled_organization within the meaning of sec_3121 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it cannot be used or cited by others as precedent hrekekrerereer ere err rerererereerr a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions please contact hrrekrrrer ere eerie eere r re sincerely yours joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division
